—In a hybrid proceeding pursuant to the Business Corporation Law and an action, inter alia, for declaratory relief, E.H. Associates, L.P., Richard H. Maidman, and Townhouse Management Company appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated September 6, 1996, as granted those branches of the petitioners’ motion which were to enforce a preliminary injunction establishing an interim board of directors for Executive House Owners, Inc., and awarding interim counsel fees to the petitioners’ attorneys in the sum of $25,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, under the circumstances of this case it was not an improvident exercise of discretion for the court to establish an interim board of directors pending the resolution of this action. Further, the award of interim counsel fees was proper.
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.